Citation Nr: 0031295	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1962.

This appeal arises from a July 1998 decision of the Atlanta, 
Georgia, Regional Office (RO) that denied service connection 
for chronic obstructive pulmonary disease.  A hearing was 
held before the RO in January 1999, and the matter is 
presently before the Board for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the convenience of the RO, and because of the significant 
changes effected by recent enactments, the Board sets forth 
the pertinent excerpts of the Veterans Claims Assistance Act 
to assist the RO in its consideration of the veteran's claim 
on remand.  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.

(3) The Secretary may defer providing 
assistance under this section pending 
the submission by the claimant of 
essential information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

§5107. Claimant responsibility; benefit of the 
doubt

(a) CLAIMANT RESPONSIBILITY.-Except as otherwise 
provided by law, a claimant has the responsibility 
to present and support a claim for benefits under 
laws administered by the Secretary.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000).

The record indicates that there is potentially relevant 
medical evidence which has not been obtained.  In this 
regard, on the January 1998 VA examination, it was noted that 
the veteran was "seen here regularly."  Other evidence 
refers to hospitalizations and/or treatment for a lung 
condition in 1975 and 1996.  On remand, the RO must obtain 
all VA records of treatment for lung complaints since his 
discharge from service.  

The veteran has also indicated that he has been receiving 
treatment from a private physician since February 1996.  The 
record reveals that although the physician failed to respond 
to a request for records dated in October 1997, 
correspondence from him dated in January 1999 and June 1999 
notes that further details are available in his records, 
should they be desired.  Moreover, the veteran submitted an 
additional authorization for the release of those records in 
July 1999, and there is no evidence that the RO attempted to 
obtain the records after the receipt of that authorization.  
This authorization form expired in early 2000, however, so 
the RO must obtain an updated release from the veteran.  In 
addition, the RO should seek identifying information from the 
veteran as to the specific dates of other private treatment 
for a lung disorder subsequent to service, including the 1975 
treatment referred to in his hearing testimony, as well as 
addresses for the treating physicians or medical facilities.  
Upon the receipt of adequate identification, the RO must then 
seek to obtain copies of the treatment records from the dates 
specified by the veteran.  

The Board notes that, in its attempts to obtain the treatment 
records in question, the RO must be guided by the new 
enactments.  Particularly, the veteran must adequately 
identify the records in question.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(b)(1)).  
Moreover, if the RO is unable to obtain copies of the 
treatment records in question, it must notify the veteran of 
the efforts undertaken to obtain those records.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

Under the new law, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C.A. 
§ 5103A(d)(1)).  Where there is insufficient medical evidence 
for a decision, such examination will be deemed necessary if 
the evidence of record contains evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)). 

Accordingly, in order to ensure full compliance with all 
obligations to assist the veteran and with all due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA records 
of the veteran's treatment for lung 
complaints from July 1962 to the 
present.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lung 
complaints since his discharge from 
service in July 1962, including the 
hospitalization for bronchitis in 1975.  
Once the veteran has adequately 
identified the location and nature of 
that treatment, the RO must then 
undertake reasonable efforts to obtain 
copies of those treatment records.  If 
unable to obtain copies of those 
treatment records, then the RO must 
notify the veteran of the efforts 
undertaken, in compliance with the 
Veterans Claim Assistance Act of 2000.  
After securing the necessary releases, 
the RO should obtain these records.

3.  The RO must seek to obtain copies of 
treatment records from the private 
physician who has been treating the 
veteran since February 1996.  An 
authorization form for the release of 
the treatment records, signed by the 
veteran in July 1999, is already in the 
veteran's claims folder.  The specific 
dates and address of the treating 
physician were previously furnished to 
VA, but the veteran must execute a new 
authorization form since the previous 
form expired in early 2000.  If unable 
to obtain copies of these treatment 
records, the RO must inform the veteran 
of the efforts undertaken to obtain the 
records.

4.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
likelihood that he has chronic obstructive 
pulmonary disease which had its onset in 
service, and/or resulted from any events 
in service, including trauma.  The claims 
folder, to include a copy of this remand, 
must be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  A complete rationale 
for any opinion expressed should 
explicitly be set forth in a report, 
including the evidence relied upon for the 
opinion.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


